 In the Matter of THE RIVERSIDE AND FORT LEE FERRY COMPANYandUNITED MARINE DIVISION, LOCAL 333, I. L. A., A. F. OF L.Case No. B-1756.-Decided May 1, 1940Water Transportation Industry-Investigation of Representatives:controversyconcerning representation of employees:rival organizations;refusal. of em-ployer to recognize petitioning union without proof of majority status; con-tention that no question concerning representation has arisen in view of exist-ing contract between intervening union and the employer:contract in effectoverone yearheld no bar to investigation-UnitAppropriate for CollectiveBargaining:allmarine employees,including captains,engineers,oilers,fire-men, quartermasters,and deckhands;contract not conclusive since not in con-formity with previous consent election;difference in character of activities ofmarine and shore groups;agreement of parties on marine unit as appropriatefor purpose of consent election;(Smith,dissenting)recognition of larger unitis result of natural development of process of collective bargaining;functionalcoherence of enterprise would be disrupted by splitting employees into twoseparateunits-Claimed Jurisdictional Dispute:nobar toinvestigation of rep-resentativeswhen intervening union making claim fails toshow substantialmembership in its proposedunit-Election Ordered:union having no sub-stantial interest in proceeding excluded from ballot.Mr. D. R. Dimick,for the Board.Mr. William H. Speer, Mr. George W. Grimm, Jr.,andMr. JosephV. Sitter,of Newark, N. J., for the Company.McElroy and Lucey, by Mr. Timothy J. McElroy,of St. George,Staten Island, N. Y., for the I. L. A.Mr. Milton A. SchreiberandMiss Margaret Schreiber,of Edge-water, N. J., for the Association.Capt. John J. Scully,of New York City, for the M. M. P.Miss Grace MeEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 8, 1939, United Marine Division, Local 333, I. L. A.,A. F. of L., herein called the I. L. A., filed with the Regional Directorfor the Second Region (New York City) a petition alleging thata questionaffectingcommerce had arisen concerning the representa-23 N. L.R. B., No. 37.493 494DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of employees of The Riverside and Fort Lee Ferry Company,'Newark, New Jersey, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On December 18, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an appro-priate-bearing upon due notice.On March 1, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the I. L. A.,and upon the Riverside and Fort Lee Ferry Association, hereincalled the Association, and the National Organization Masters, Matesand Pilots of America, herein called the M. M. P., both labor organ-izations claiming to represent employees directly affected by theinvestigation.Pursuant to the notice, a hearing was held on March11 and 12, 1940, at New York City, before Joseph L. Maguire, theTrialExaminer duly designated by the Board. The Board, theCompany, the I. L. A., and the Association were represented bycounsel, and the M. M. P. by its representative, all of whom partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no prej-udicial errors were committed.The rulings are hereby affirmed.Atthe close of the hearing both the Company and the Association movedto dismiss the petition.The Trial Examiner reserved his rulingon these motions, and they are hereby denied.Pursuant to a request therefor by the Company, the I. L. A., andthe Association, and upon notice to all the parties, a hearing washeld before the Board in Washington, D. C., on April 2, 1940, forthe purpose of oral argument.The Company, the I. L. A., and theAssociation appeared and participated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Riverside and Fort Lee Ferry Company is a New York cor-poration with its principal office at the Ferry House, Foot of West'Designated as Riverside & Fort LeeFerry Co.in the petition and notice of hearing. `THE RIVERSIDE AND FORT LEE FERRY COMPANY495125th Street, New York City. It is a wholly owned subsidiary ofNew Jersey and Hudson River Railway and Ferry Company, and isengaged in the operation of a ferry for the transportation of passen-gers and vehicles between 125th Street, New York City, and Edge-water, New Jersey. Its six ferry boats average 292 trips daily.TheCompany employs approximately 145 persons, the pay roll beingpractically constant throughout the year.Its gross revenue in 1939was approximately $1,000,000.We find that the Company is engaged in traffic, commerce, andtransportation among the several States, and that the marine em-ployees of the Company are directly engaged in such traffic, commerce,and transportation.II. THE ORGANIZATIONSINVOLVEDUnited Marine Division, Local 333, I. L. A., is a labor organizationaffiliatedwith the A. F. of L. It admits to membership masters,mates, pilots,marine engineers, deckhands, firemen, oilers, cooks,and all persons employed on petroleum carriers in New York Harborand vicinity, and all waters connecting thereto.The Riverside and Fort Lee Ferry Association is a labor organi-zation admitting to membership all employees of The Riverside andFort Lee Ferry Company at the Edgewater, New Jersey, and NewYork City terminals, and on its vessels, with the exception of super-visory employees.The National Organization Masters, Mates and Pilots of America,is a labor organization affiliated with the A. F. of L., admitting tomembership licensed masters, mates, and pilots.III.THE QUESTION CONCERNING REPRESENTATIONEarly in March 1939, Captain William IT. Bradley, president ofthe I. L. A., which had been conducting an organizational drive atthe 125th Street ferry, approached officials of the Company with aview to securing recognition for the I. L. A. as the bargaining repre-sentative of the Company's marine employees.He was told byBoylan, the vice president in charge of operations, that the Companywas willing to negotiate an agreement with them if they could "getstraightened out with the head of the other union [the Association]."On March 7, 1939, the I. L. A. and the Association agreed to holdan election among the captains, quartermasters, engineers, deckhands,oilers, and firemen.Although the M. M. P. was not a party to thisagreement, it was included on the ballot.The election, which washeld on March 13, and in which only the marine personnel voted,2' At the request of the I.L. A., approximately 12 employees who were listed on the payroll as deckhands or firemen were excluded from voting because they were employed in theyard adjacent to the ferry slip at the time of the election. _496 __DECISIONSOF NATIONALLABOR- RELATIONS BOARDresulted in 54 votes for the Association,26 forthe I. L. A., 1 for theM. M. P., and 2 for "No union." On March 17, 1939,8 the Companyand the Association entered into an exclusive bargainingcontract foran initial period of 3 years, and with a provision for automaticrenewal from year to year thereafter, unless either party should givenotice of a desire to terminate it.The contract covered all employeespaid on an hourly basis at the Edgewater and New York terminalsand yards, and on the ferry boats of the Company, except supervisoryemployees.A week after the election, Bradley again asked Boylan to nego-tiate an agreement with the I. L. A. on the ground that the Associationwas not living up to the agreement it had made with the I. L. A.prior to the election.'Boylan said he did not know about the agree-ment between the unions, but that if the I. L. A. could prove it repre-sented the men, the Company would make an agreement with it.TheI. L. A. then filed its petition with the Board on May 8, 1939.5LaterBradley again asked the Company to bargain collectively with theI. L. A., but Boylan said he was waiting to see what action the Boardwould take.The Company and the Association both contend that by reason ofthe Association's contract, no question concerning representation hasarisen.Under the circumstances set forth above, however, we donot regard the contract as an obstacle to the holdingof an electionat this time 6We find that a question has arisenconcerningthe representationof employees of the Company.IV. THE APPROPRIATE UNITThe I. L. A. contends that all marine employees of the Company,including captains ,7 engineers, oilers, firemen, quartermasters," ande Although the contract was dated March 17, 1939, Captain John J. McCabe, formerpresident of the Association,testified that it was signed on March 21.4 Bradley testified that under the agreement both organizations were to take their dele-gates off the ferries and were not to have meetings or coach the men as to what to do ;and that if the winning union should make a contract for 1 year,"the other party was tohold onto their membership and not to have any trouble as far as the company was con-cerned."He claimed that in spite of the agreement,the I.L. A. members were being toldthat if they did not join the Association within a certain length of time, the initiation feesand dues would be raised,and there would be a closed shop.6Although the petition was filed within 2 months of the consent election,we do notregard this as a bar to our proceeding in this matter in view of the subsequent lapse oftime.'We have previously held that a contract which has been in effect for at least a yeardoes not constitute a bar to an investigation or certification of representatives.Matter ofMetro-Goldwyn-Mayer Studios, and Motion Picture Producers Assn,et at.andScreenWriters'Guild, Inc, 7 N.L. R. B.662;Matter of Columbia Broadcasting System, IncandAmerican Communications Association,8 N. L. R.B. 508, 511.7Sometimes known as pilots or masters.8Sometimes known as wheelsmen. THE RIVERSIDEAND FORT LEE FERRY COMPANY497deckhands, constitute a unit appropriate for collective bargaining?These are the employees who participated in the consent election onMarch 13, 1939.The Association contends that all employees of the Company, ex-cept clerical and supervisory employees, constitute the appropriateunit.This group includes, in addition to the unit sought by the,I.L. A., vehicle collectors, turnstile collectors, porters, and mainte-nance men, and is the group for which the Association is now actingas bargaining representative under the contract of March 17, 1939.The Company agrees with the Association as to the appropriateunit toThe M. M. P. desires a unit of all licensed deck personnel workingunder their licenses," and objects to the inclusion of this group, overwhich it claims exclusive jurisdiction in the A. F. of L., in the unitsought by the I. L. A. It has been the Board's practice to make nodetermination of the merits of a jurisdictional conflict between twoaffiliates of the same parent labor organization. 12 In this case,however, the M. M. P. has made no credible showing of substantialmembership in the unit which it urges to be appropriate,18 and hasadmitted that its last contact with the Company as a representativeof its employees was in 1924. Its mere claim to jurisdiction overemployees in the unit proposed by the I. L. A. does not amount toa jurisdictional conflict of a sort which should bar the Board fromdetermining the merits of this case.Since the M. M. P. does notrepresent a substantial number of employees in its proposed unit, wefind it unnecessary to decide whether that unit is appropriate for thepurposes of collective bargaining.l"o The description of the unit claimed by the I. L. A. to be appropriate was amended atthe hearing.In the petition the unit was described as "those actually engaged in work onemployer's ferry boats, I. e., Captains, Engineers, Oilers, Firemen, Quartermasters, andDeck-hands."toThe Company described the appropriate unit as "all employees paid on an hourlybasis," excluding clerical and supervisory employees."According to the Company's general manager in charge of trafc, Arthur T. Warner,the Company does not require quartermasters to be licensed, but some of them havelicenses.12Matter of Aluminum Company of AmericaandAluminum Workers Union No. 19104,1 N. L. R. B. 530;Matter of Axton-FisherTobaccoCompanyandInternational AssociationofMachinists, Local No. 681, and Tobacco Workers' International Union, Local No. 16,1 N. L. R. B. 604.13 Captain John J. Scully, secretary of the M M P., testified that it claimed as memberstwo-thirds of the 20 or 22 captains and quartermasters employed by the CompanyOnlyfour or five of these men were active members up to the end of 1939, but the M M P.'sclaim was based on the fact that others in the group had at one time joined the organizationand had never resigned, been suspended, or expelled.At the consent election of March 13,1939, only one vote was cast for the M. M. P, and Scully admitted at the hearing that itsmembership on the Company's boats had not increased since that time.14CfMatter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobileWorkers of America, Local 248, 4 NL. It. B. 159, 168;Matter of SouthwesternEngineering CoandInternational Brotherhood of Boilermakers, IronShipBuilders,Weld-ers, and Helpers of America, Local 92, A. F. L.,14 N L. R B 104, 107;Matter of FederalShipbuilding and DryDockCompanyandIndustrial Union of Marine & ShipbuildingWorkers of America,Local No.16,19 N. L. It. B. 313. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is no evidence of collective bargaining between the Companyand representatives of its employees except the contract with theAssociation.Under the circumstances of the case, however, we donot consider the contract as being conclusive of the desires of theemployees in regard to the unit.The contract clearly does not con-form to the bargaining unit' contemplated by the consent electionwhich preceded it, and which was held as a result of negotiationsbetween the I. L. A. and the Association.While the I. L. A. hasnever bargained with the Company, it has contracts with severalother ferry companies, covering the unit sought in this proceeding.15The basis of the distinction urged by the I. L. A. is the relation-ship of the employees to the actual operation of the boats. Theso-called marine personnel are the members of the crew, the captainand other employees regularly working on the boats under his directcontrol.Their hours of work and other conditions of employmentdiffer from those of the shore personnel.The latter are engagedin collecting fares, directing traffic, cleaning, repair work, and otheractivities incidental but not essential to the operation of the ferries.At times the porters and maintenance men work on the boats, butthey are not carried on the muster list and do not participate in.fire or boat drills.Although some of the marine personnel of the Company are em-ployed at maintenance work on shore during the slack season inorder to eliminate lay-offs, and the shore personnel at times workon the boats while they are in operation, we believe that the differ-ence in the character of the activities of the two groups makes aseparate unit for the marine personnel appropriate.The partiesthemselves so agreed for the consent election.We find that allmarine employees of the Company, including captains, engineers,oilers,firemen, quartermasters, and deckhands,16 constitute a unitappropriate for the purposes of collective bargaining, and that said15These companies include Electric Ferry Company of New York,Yonkers Ferry Co., andNyack Ferry CoMaintenance employees of these companies are represented by a differentlocal union.Although the contract of the I. L. A with the Electric Ferry Company in-cludes ticket agents and bridgemen,testimony at the hearing indicated that this was donebecause the men originally joined the organization as deckhands and were later promoted.A closed-shop provision of this contract is not enforced so far as the ticket agents andbridgemen are concerned.These employees are not admitted to membership in the I. L. A.19At the hearing the parties were unable to agree on the proper classification of sevenemployees,Cgar, Cuoco,Bogushevich,Nenmeyer,Weber,Wallace,and Walters,who werelisted on the pay roll of February 29, 1940, as oilers, firemen,or deckhands,but who actu-ally spent most, if not all, of their time on shore doing maintenance work or handlingtraffic.We believe that inclusion in the appropriate unit should be governed by the func-tions performed by the employees rather than by their pay-roll listing.We find that theseven employees in question should be excluded from the appropriate unit.The I. L. A.and the Association agreed that P. McGowan,who was listed as a turnstile collector, but asubstantial pact of whose duties were on board the boats,should be considered a marineemployee,and we so find.7 THE RIVERSIDEAND FORT LEE FERRY COMPANY499'unit will insure to employees of the Company the full benefit oftheir rights to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.Since the Associationis set up as an industrial union, our finding in this respect is not toprevent the possibility of the expansion of the unit if a majority ofthe employees involved select the Association 17V. THE DETERMINATION OF REPRESENTATIVESThe I. L. A. claimed 65 members, of whom 60 were in good standing,among 91 employees in the unit which we have found to be appropri-ate.It was unwilling, however, to submit its membership cards inevidence.The Association claimed 110 members in good standingamong 145 employees in its proposed unit, without indicating howmany were in the appropriate unit.We find that the question con-cerning representation can best be resolved by means of an electionby secret ballot.Since the M. M. P. has not shown a substantialinterest in this proceeding, we shall exclude it from the ballot.18The I. L. A. requests that the pay roll of February 29, 1939, beused for determining the eligibility of the employees to participatein the election.The Association requests that eligibility be deter-mined by- the pay roll next preceding the election.The companyhas no preference.We see no reason in this case to depart fromour usual practice, and shall direct that the employees eligible tovote shall be those within the appropriate unit during the pay-rollperiod immediately preceding the Direction of Election herein.Upon the basis of the foregoing findings of fact and upon theentire record in the proceedings, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Riverside and Fort Lee Ferry Com-pany, Newark, New Jersey, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All marine employees of the Company, including captains, engi-neers,oilers, firemen, quartermasters, and deckhands, but excludingclerical and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act."Matter of Great Lakes Engineering WorksandDetroit Metal'Trades Council, 3 N. L.R. B. 825, 830.18Matter of Southern California Gas CompanyandUtilityWorkers Organizing Commit-tee, Local No. 132,10 N.L. R B. 1123, 1143. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Riverside and Fort Lee Ferry Company, Newark, NewJersey, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all marine em-ployees of the Company, including captains, engineers, oilers, fire-men, quartermasters, and deckhands, who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during such pay-roll period because they were ill or on vacation and employees whowere then or shall have since been temporarily laid off, but excludingclerical and supervisory employees, and any employees who shallhave since quit or been discharged for cause, to determine whetherthey desire to be represented by United Marine Division, Local 233,I.L. A., or by the Riverside and Fort Lee Ferry Association, forthe purposes of collective bargaining, or by neither.MR. EDWIN S. SMITH, dissenting :I cannot- agree with the conclusion of the majority that a unitcomposed solely of marine employees of the Company is appropriatefor the purpose of collective bargaining.The views expressed inmy dissenting opinions in theAllis-Chalnners19and subsequent casesare equally applicable here.Furthermore, the present factual situa-tion weighs most heavily against the contention of the I. L. A.The contract between the Association and the Company was exe-cuted after a majority of the marine employees had freely chosenthe Association by secret ballot as their representative.There is noindication that the marine employees were unaware that the Associa-tion was organized as an industrial union or did not know that atthe time of the balloting the Association had members in both themarine and shore groups. It is not claimed that the Association did19Matter of Allis-Chalmers Manufacturing CompanyandInternational Union,UnitedAutomobile Workers of America, Local 2118,4 N. L. R. B 159. THE RIVERSIDEAND FORT LEE FERRY COMPANY501not represent a majority of the employees in the larger unit at thetime it negotiated its contract.Under the contract the Associationhas successfully dealt with the Company as representative of bothmarine and shore personnel.The I. L. A., on the other hand, hasengaged in no collective bargaining with the Company.These cir-cumstances point to a natural development in the process of collec-tive bargaining, resulting in the recognition of the larger unit asbeing more appropriate than the marine unit.._To split off the marine employees from the.genera.l body, of hourlypaid employees can serve only to weaken the collective bargainingeffectiveness of both group S.20There being but minor differencesbetween the skill, hours of work, wages, and-other conditions of em-ployment of the two groups,. these factors in themselves cannot besaid to justify recognition of the unit urged by the I. L. A.21 Indeed,itwould be a more realistic view that the functional coherence of theCompany's enterprise engenders a community of interest among allthe employees which can only be disrupted by splitting them intotwo separate bargaining units.22SD See my dissenting opinions inMatter of Briggs Manufacturing Company and BriggsIndiana CorporationandInternational Union,United AutomobileWorkers ofAmerica,affiliated with theC. I. 0., etc,13 N. L. R. B. 1326, 1334,andMatterof FederalShupbuild-ing and Dry Dock CompanyandIndustrial Union of Marine d Shipbuilding Workers ofAmerica, LocalNo.16, 20N. L. R. B. 270.m Many of the marine employees,including even the captains,are engagedinmainte-nance work during the slack season,while theshore personneloften workon board theboats.22 See my dissenting opinionsinMatterof Colorado Builders'Supply Company(Denverand Pueblo,Colo)andInternational Associationof Bridge,Structural and OrnamentalIronWorkers,Shopmen'sLocal Union No. 507 (A. F. L.),18 N. L R. B. 29,andMatterof Allied Laboratories,Inc. (Pitman-Moore Division)andIndianapolis Specialty Union#465,affiliated with the InternationalPrintingPressmen and Assistants'Union AffiliatedwithA.F L, 23 N. L. R. B. 184.283054-41-vol. 23-- 33